Citation Nr: 0500635	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether it was proper to reduce the rating for service- 
connected bilateral hearing loss from 30 percent to 20 
percent, including entitlement to a restoration of a 30 
percent disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945, and from August 1948 to June 1950.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO) which reduced the veteran's evaluation for his bilateral 
hearing loss from 30 percent disabling to 20 percent 
disabling.

In an August 6, 2004, decision, the Board found that the 
reduction of the disability rating for bilateral hearing 
loss, effective October 1, 2002, was proper, and restoration 
of a 30 percent rating was not warranted.

On November 10, 2004, the Board was notified by the RO that 
the veteran died on [redacted], 2003.  Therefore, in the 
decision herein, the Board will vacate that August 6, 2004, 
Board decision which found that the reduction of the 
disability rating for bilateral hearing loss, effective 
October 1, 2002, was proper, and restoration of a 30 percent 
rating was not warranted.  

In a separate decision to be simultaneously dispatched, the 
Board will dismiss the entire appeal on the issue of whether 
it was proper to reduce the rating for service- connected 
bilateral hearing loss from 30 percent to 20 percent, 
including entitlement to a restoration of a 30 percent 
disability evaluation for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran/appellant in this case served on active duty 
from December 1942 to December 1945, and from August 1948 to 
June 1950.

2  In an August 6, 2004, decision, the Board found that the 
reduction of the disability rating for bilateral hearing 
loss, effective October 1, 2002, was proper, and restoration 
of a 30 percent rating was not warranted.

3.  On November 10, 2004, the Board was notified by the RO 
that the veteran died on [redacted],  2003.  There was no case 
in controversy at the time of the Board's decision.


CONCLUSION OF LAW

Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of this claim in the 
August 2004 decision and that decision is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Although in an August 6, 2004, decision, the Board found that 
the reduction of the disability rating for bilateral hearing 
loss, effective October 1, 2002, was proper, and restoration 
of a 30 percent rating was not warranted, the Board was 
unaware that the veteran had died on [redacted], , 2003.  This 
appeal on the merits had become moot by virtue of the death 
of the veteran and should have been dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).  Therefore, that August 6, 2004, 
Board decision is herein vacated.









ORDER

The August 6, 2004, Board decision, which found that the 
reduction of the disability rating for bilateral hearing 
loss, effective October 1, 2002, was proper, and restoration 
of a 30 percent rating was not warranted, is vacated.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


